December 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      RANDY HUGHES, BECKY HUGHES, DILLION HUGHES, RB
  INVESTMENTS, VISION UP LLC AND RE BOLD INVESTMENTS, LLC,
                          Appellants

NO. 14-15-00793-CV                          V.

    BROC D. SPEDALE, IND. AND IN THE RIGHT OF VISION UP, LLC,
                            Appellees
                ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on August 20, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Randy Hughes, Becky Hughes, Dillion Hughes, RB Investments,
Vision Up LLC and Re Bold Investments, LLC.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.